DECISION AND JUDGMENT ENTRY
This accelerated appeal comes before the court on appeal from the Lucas County Court of Common Pleas. Appellant asserts the following assignment of error:
  "THE TRIAL COURT WAS IN ERROR WHEN IT GRANTED APPELLEE'S MOTION FOR SUMMARY JUDGMENT BECAUSE ISSUES OF GENUINE FACT DO EXIST AS TO WHETHER APPELLANT JEANNETTE BEE WAS HIRED BY APPELLEE AS THE RESULT OF FRAUD IN THE INDUCEMENT."
In considering appellant's assignment of error and arguments in support thereof, this court reviewed the record of this cause, the relevant case law and applied this law.  After doing so, we conclude that the well-reasoned opinion and judgment entry of the Honorable Charles J. Doneghy properly determines and correctly disposes of the issue appellant now raises in this appeal.  We therefore adopt the judgment of the trial court, as it pertains to the issue of fraudulent inducement, as our own. See Appendix A.  Appellant's assignment of error is found not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal.
Mark L. Pietrykowski, P.J., James R. Sherck, J., CONCUR.
  ____________________________  Melvin L. Resnick, J., JUDGE